DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed June 24, 2022, are acknowledged and have been fully considered.  Claims 1-2, 4, 6-8, 10-11, 13-19, 21-22, 27 and 29-31 are pending and currently under consideration.  Claims 1-2, 10, 14, 22 and 27 have been amended; claims 9, 12 and 28 have been cancelled; and claims 3, 5, 20 and 23-26 were previously cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Objections and Rejections
The rejection of claims 1-2, 4, 6-19, 21-22 and 27-31 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A., B., D., F. and G. at par. 5-6 of the 12/24/2021 Office action), is withdrawn, in part with regard to claims 1-2, 8-9, 11-13, 15-19, 21-22 and 27-31, in light of applicant’ s 06/24/2022 amendments.  Items C. and E. at par. 5-6 of the 12/24/2021 Office action pertaining to claims 4, 6-7, 10 and 14 is maintained, in modified form, as discussed below.

Modified Claim Rejections – 35 U.S.C. § 112 – Indefiniteness – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 6-7, 10 and 14 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
C.	Claim 4 is directed to:
4. ([...]) The method of claim 1, wherein the PGDBP meets a standard for blend uniformity, wherein blend uniformity comprises an amount of a pharmaceutical grade amino acid entity in the PGDBP measured at a sampling point in blending or mixing equipment, wherein the amount differs by less than 10% of the amount of the pharmaceutical grade amino acid entity present in the PGDBP as a whole.
wherein the relative terms, “blend uniformity” and “sampling point,” are indefinite.  The term, “sampling point,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the metes and bounds of the claim are unclear.  The term, “standard for blend uniformity,” is a measure of “pharmaceutical grade amino acid entity present in the PGDBP as a whole” predicated on “sampling point.”  Since the term, “sampling point” is indefinite, the term “standard for blend uniformity,” is therefore indefinite as well.  Subsequent claims 6-7 and 14 depend on claim 4 and are thus, indefinite as well.
E.	Claim 10 is directed to:
10. ([...]) The method of claim 1, wherein the level of microbial contamination of the PGDBP is below the level permitted in food by Federal Drug Administration (FDA).
wherein the phrase, “below the level permitted in food by Federal Drug Administration (FDA),” is indefinite.  The “level” that is “permitted in food by Federal Drug Administration (FDA)” renders the metes and bounds of the claim unclear with regard to what low “level of microbial contamination” must be exceeded in order to meet the requirements of the claim.
Further clarification is required.

Response to Arguments
Applicants’ arguments, filed on June 24, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
With regard to claim 4, applicant argues:
With respect to claim 4, the Office alleges the terms “blend uniformity” and “sampling point” are indefinite.[.]  The Office asserts the term “sampling point” is not defined in the claim and the specification does not provide a standard for ascertaining the requisite degree.[.]  The Office further asserts “The term, ‘standard for blend uniformity,’ is a measure of ‘pharmaceutical grade amino acid entity present in the PGDBP as a whole’ predicated on ‘sampling point,’” and thus is also indefinite.[.]  Applicant respectfully disagrees.[Remarks, p. 7, par. 1]
The specification provides significant discussion about sampling points and their use in the context of producing a dry blended preparation.  As provided in the specification, “A sampling point is a location, e.g., defined spatially and temporally, within a dry blended preparation, e.g., PGDBP.”[.]  As further described in the specification, samples of a dry blended preparation needed for analysis can be collected from a set of predetermined, spread out spatial locations, e.g., a stratified sampling plan with predetermined sites to be sampled, e.g., to obtain samples that represent a variety of locations in the blender or mixer.[.]  This is specifically described in Example 2 and clearly illustrated in FIG. 3C, where the figure illustrates six physical locations, marked by blue dots, in a ribbon blender where samples of the dry blended preparation therein were removed over a series of discrete time intervals, e.g., 0, 5, 10, 15, 20, 25, 30, 35, and 40 minutes after the start of blending, for evaluation of blend homogeneity.  Thus, it would be clear to one of skill in the art what is meant by “sampling point,” and by association, the term “standard for blend uniformity” is also clear.  No further clarification is required.  Reconsideration and withdrawal of this rejection are respectfully requested.[Remarks, p. 7, par. 2]
Remarks, p. 7, par. 1-2.
In response: to the extent “a standard for blend uniformity” may be recited with clarity, examiner suggests amending claim 4 to recite the limitations therein as the “standard” required by the claim:
4. ([...]) The method of claim 1, wherein the PGDBP meets a standard for blend uniformity, wherein the standard for blend uniformity is
With regard to claim 10, applicant argues:
With respect to claim 10, the Office alleges the claim is indefinite for the same grounds as claim 9.  First, Applicant respectfully traverses on the grounds that claim 9 does not recite the phrase “not sufficiently sterile for parenteral administration.”  Nevertheless, without acquiescing to the propriety of the rejection, and solely to expedite prosecution of the instant application, Applicant has amended claim 10 to recite “below the level permitted in food by Federal Drug Administration (FDA).”  Reconsideration and withdrawal are respectfully requested.
Remarks, p. 8, par. 1.
In response: the phrase, “below the level permitted in food by Federal Drug Administration (FDA),” is indefinite.  The “level” that is “permitted in food by Federal Drug Administration (FDA)” renders the metes and bounds of the claim unclear with regard to what low “level of microbial contamination” must be exceeded in order to meet the requirements of the claim.

Summary/Conclusion
Claims 4, 6-7, 10 and 14 are rejected.  Claims 1-2, 8, 11, 13, 15-19, 21-22, 27, 29-31 are allowable.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611